Per Curiam.
In this ease the Chief Justice, Mr. Justice Whitfield and Mr. Justice Terrell are of the opinion that the decree entered by the trial court from which the appeal is taken should be affirmed, AArhile Mr. Justice Ellis, Mr. Justice Browne and Mr. Justice West are of the opinion that said decree should be reversed; and, there being no prospect of a change of judicial opinion, the decree should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 South. Rep. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 South. Rep. 380; and State ex rel. Amos v. Hamwey, 87 Fla. 55, 100 South Rep. 796.
An order will be entered affirming the decree herein.
All Concur.